Exhibit 10.75

 

Viisage Technology, Inc.

296 Concord Road

Billerica, MA 01821

 

February 13, 2006

 

Mr. Bernard C. Bailey

President and CEO

Viisage Technology, Inc.

296 Concord Road, Third Floor

Billerica, MA 01821

 

Dear Mr. Bailey:

 

In connection with the acquisition by Viisage Technology, Inc. (“Viisage”) of
Identix Incorporated (“Identix”), you will be offered a new role within the
combined company (NEWCO) with specific terms (title, responsibilities,
compensation, etc.) to be determined by the NEWCO CEO. Upon the closing of the
acquisition of Identix by Viisage, or such later date as may be agreed by you
and Viisage, you will have the option of accepting either (i) the new role
offered to you or (ii) being provided with the following severance package:

 

  1. Severance payment equal to your then-current base salary and annual bonus
for 24 months following the termination date;

 

  2. Prorated bonus payment for 2006 based on then-current target bonus;

 

  3. Viisage will continue to pay your medical and dental benefits, disability
insurance and life insurance during the severance period;

 

  4. Full acceleration of all stock options and restricted stock grants on the
same terms as if the acquisition constituted a “change in control” under the
applicable option and restricted stock agreements;

 

  5. Extension of exercise period for all stock options and restricted shares to
12 months following the termination date; and

 

  6. Any such other benefits as agreed upon between you and the company.

 

Notwithstanding the foregoing, your right to receive the foregoing severance
package is subject to the requirement that you give the NEWCO CEO not less than
60 days advance written notice of the termination date of your employment in
order to permit an orderly transition (which notice period may be waived or
reduced by the NEWCO CEO in his discretion).

 

Please sign below to indicate your agreement with the foregoing.

 

Very truly yours,

 

Viisage Technology, Inc.

By:  

/S/    ROBERT V. LAPENTA        

--------------------------------------------------------------------------------

   

Robert V. LaPenta

Chairman of the Board

 

Accepted and Agreed:

/S/    BERNARD C. BAILEY        

--------------------------------------------------------------------------------

Bernard C. Bailey